 Case 3:21-cv-00197-JPG Document 13 Filed 03/31/21 Page 1 of 3 Page ID #30




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 VERNON D. COLBROTH, #08878-025,                    )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )   Case No. 21-cv-00197-JPG
                                                    )
 MARILYNN REYNOLDS,                                 )
 SGT. ETHERTON,                                     )
 WILLIAMSON COUNTY JAIL,                            )
 and C/O BAKER,                                     )
                                                    )
                Defendants.                         )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       On February 19, 2021, this case was opened upon receipt of a Complaint filed pursuant to

42 U.S.C. § 1983 by Plaintiff Vernon Colbroth. (Doc. 1). On the same date, the Court entered a

Notice and Order advising Plaintiff of his ongoing obligation to notify the Court of any address

changes within seven (7) days of the change. (Doc. 4). The Order states, “[Y]ou are advised that

if your address changes, you must notify the Court within seven days of the change by filing a

Notice of Change of Address. Failure to do so could result in the dismissal of your case.” (Id.).

       Before the Court screened the Complaint pursuant to 28 U.S.C. § 1915A, Plaintiff’s mail

was returned to the Court undeliverable. (See Docs. 5 and 9). Therefore, on March 16, 2021, the

Court entered the following show cause order:

   ORDER TO SHOW CAUSE: Plaintiff was advised of his continuing obligation to keep
   the Clerk of Court informed of any change in his address and that failure to timely update
   his address could result in dismissal of this action for want of prosecution. (See Doc. 4).
   One or more documents mailed to Plaintiff by the Court has been returned undeliverable.
   (See Docs. 5 and 9). Plaintiff is hereby ORDERED to SHOW CAUSE on or before
   MARCH 29, 2021, why this action should not be dismissed based on his failure to comply
   with the Court’s Order at Doc. 4 to update his address and for failure to prosecute his
   claims. FED. R. CIV. P. 41(b). Plaintiff is WARNED that failure to respond to this Order

                                                1
 Case 3:21-cv-00197-JPG Document 13 Filed 03/31/21 Page 2 of 3 Page ID #31




   will result in dismissal of the action. The Clerk is DIRECTED to transmit a copy of this
   Order to Show Cause to Plaintiff at the address he most recently provided to the Court. The
   Court will DEFER its preliminary review of this matter until after Plaintiff complies with
   this show cause order.

(Doc. 10). To comply with the show cause order, Plaintiff was required to update his address and

explain why this case should not be dismissed for non-compliance with the Order.              (Id.).

The deadline for doing so was March 29, 2021.

       That deadline has now passed. Plaintiff has failed to notify the Court of his address change.

He also failed to respond to the Order to Show Cause. The Court has since received additional

items addressed to Plaintiff and returned to the Court undeliverable. (See Docs. 3, 4, and 12).

       The Court will not allow this matter to linger indefinitely. This action will be dismissed

without prejudice based on Plaintiff’s failure to comply with the Order at Document 4 and the

Show Cause Order at Document 10. See FED. R. CIV. P. 41(b). The dismissal shall not count as

one of Plaintiff’s three allotted “strikes” within the meaning of 28 U.S.C. § 1915(g).

                                           Disposition

       IT IS ORDERED that this action is DISMISSED without prejudice, based on Plaintiff’s

failure to comply with the Court’s Order at Document 4 to notify the Court of any address changes,

to comply with the Court’s Order to Show Cause at Document 10, and to prosecute his claims in

this case. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson

v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal does not count as one of Plaintiff’s

three allotted “strikes” within the meaning of Section 1915(g).

       IT IS ORDERED that Plaintiff’s obligation to pay the filing fee for this action was

incurred at the time the action was filed, regardless of subsequent developments in the case.

Accordingly, the filing fee of $350.00 remains due and payable. See 28 U.S.C. § 1915(b)(1);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

                                                 2
 Case 3:21-cv-00197-JPG Document 13 Filed 03/31/21 Page 3 of 3 Page ID #32




       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(A)(4). If Plaintiff does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover,

if the appeal is found to be nonmeritorious, Plaintiff may also incur a “strike.” A proper and timely

motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.

FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 3/31/2021

                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 3
